 In the Matter of GRINNELL BROTHERS, EMPLOYERandINTERNATIONALBROTHERHOOD OF. TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL #22, DISTRIBUTION & WAREHOUSEWORKERS UNION (AFL) UNIONCases Nos. 8-RM-- 8 and 8-RM11-58..Decided January 31, 1950DECISIONDIRECTION OF ELECTIONANDORDERUpon petitions duly filed, hearing in these consolidated cases 1 washeld before Carroll L. Martin, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds.:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act..2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9.(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, through its main office in Detroit, Michigan,operates 31 stores, including its musical instrument and householdappliance retail store at Toledo, Ohio, the only store involved in thisproceeding.°The Employer, the Petitioner in Case No. 8-RM-28, contends thatemployees at its Toledo store, including sales, service, and maintenanceemployees, but excluding office employees and supervisors, constitutean appropriate unit.The Union, the Petitioner in Case No. 8-RC-582, contends. that service and maintenance employees at the Toledostore, including office employees, but excluding sales employees andIThese cases were consolidatedby order ofthe Regional Director,Issued November 2, 1949.88 NLRB No. 85.397 398DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisors, constitute an appropriate unit.The Union, in the alter-native, seeks to represent the Employer's employees in whatever unitthis Board may find appropriate.The Employer's Toledo store is housed in a 5-story building, ofwhich the first 3 floors are used for selling merchandise ; the basement,for storage, finishing, and repairing; the fourth floor, for storage,and the fifth floor, for storage and instruction in musical instruments.On the sales floors, merchandise is segregated by type into depart-ments, each with separate sales records.There is, however, a con-siderable overlapping of departments, so that employees in one de-partment often demonstrate or sell merchandise in other departments,on the same or on different floors.There are approximately 48 em-ployees in all.On the first floor is the Employer's office, where officeworkers are employed.The remainder of the first floor is occupiedby the china and glass and the small appliances departments, the largeappliance department, the camera, band instruments, and luggageand leather goods departments, the radio service and television servicedepartments, and the records and sheet music departments.On thesecond floor are the piano service department and the organ servicedepartment; carpets are also displayed on this floor by employees ofother departments.On the third floor is the furniture department..There are approximately 26 employees on the 3 selling floors.The radio and television service employees on the first floor setup new radios, television sets, and other merchandise for sale in thestore and install- and adjust radios and television sets at customers'homes to their satisfaction.The piano and organ service employees,on the second floor, similarly set up and service pianos and electronicorgans.Piano service employees often work in the basement, whileorgan service employees, using electrical equipment similar to thatof the radio and television service employees, often work in the radioand television service department?Employees on the nonselling floors include two finishers, in thebasement; a stock boy, on the fourth floor; and five music teachers,on the fifth floor.Other employees, who work throughout the store,include five porters, who move, pack, and unpack merchandise and dogeneral maintenance work; an elevator operator, who runs the com-bination freight-and-passenger elevator, which serves all floors ofthe building; and a maid, who wraps packages and performs otherservice jobs for the sales employees.Whether or not they are primarily engaged in selling activities, allemployees at the Toledo store may sell merchandise during or after' There is nothing in the record to indicate that any of these service employeespossesscraft skills or have undergone any extensive training for their work. GRINNELL BROTHERS399working hours on commission, and are encouraged to do so. The com-missionson sales which they initiate are divided with the regularsalesmen who complete the sales.Although sales employees primarilysell, and serviceemployees primarily service, merchandise, the activi-ties of these two employee groups are not confined to any one locationin the store.Service employees often spend a considerable portion oftheir time selling and demonstrating merchandise throughout the storeand at homes of customers. Of the five office workers, four post books,check invoices,. open mail, type, handle cash, operate the switchboard,and prepare reports for the Employer's main office in Detroit; thefifth workerpasses oncredit applications, collects on accounts, andprepares credit reports, which are transmitted to the Employer's De-troit office for approval.All employees of the Toledo store are underthe general supervision of the manager.All are paid at a basic rateand have similar conditions of employment.We have on several occasions found appropriate store-wide units ofselling and nonselling employees, where it appears that these employ-ees constitute a close homogeneous group with similar employmentinterests.'We find that the sales, office, and service and maintenanceemployees at the Employer's Toledo store form such a group andtherefore constitute an appropriate bargaining unit.4The unit pro-posed by the Union in Case No. 8-RC-582 is not marked by craft skillsnor sufficiently broad in scope to include the Employer's entire work-ing force, which the record demonstrates forms a cohesive group. Forthis reason we find it inappropriate and shall dismiss the petition filedby the Union.5The unit proposed by the Employer in Case No.8-RM-28 broadly covers all these employees, although the Employerwould exclude from its proposed units the office workers, whom weshall include.7The parties agree that television and radio service employees, fin-ishers, porters, and the elevator operator at the Toledo store should3Spiegel, Inc.,d/b/a Spiegel FashionShops,85 NLRB 437, and cases cited therein.4 The switchboard operator,whom the Union seeks to include in the unit,is classifiedby the Employer as an office employee and as such is included in the general classificationof office employees.6Montgomery Ward & Company,Inc.,82 NLRB 1059;May Department Stores Company,d/b/a Famous-Barr Company,et al.,82 NLRB 731.6The Employer's contentionthatoffice employees should be excluded from the unit ofstore employees is apparently based upon its position that office employees as such areconfidential employees.We find no merit in this contention.There is nothing in therecord to indicate that any employees of the Employer are confidential employees withinour meaning of that term.Chrysler Corporation,ChryslerMotor Division,58 NLRB239;TheOhioAssociated Telephone Company,82 NLRB 872.7Because the parties agree, and we find, that a question has arisen concerning the repre-sentation of the Employer's employees and the Union has made a substantial showing ofinterest in the unit which we find appropriate and seeks to be certified in this unit,we denythe Employer'smotion to,withdraw its petition at this time. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe included in the appropriate unit and that the manager and the as-sistant manager should be excluded therefrom.The Employer wouldinclude organ service and piano service employees and the maid. TheUnion takes no position as to their placement.These employees perform functions similar to those of the other service and maintenance-elnployees and have the like employment interests.We shall thereforeinclude them in the unit herein found appropriate.The parties disagree as to the unit placement of music teachers and-the status of certain persons.The Employer would include these:categories and the Union would exclude them.The music teachers are skilled musicians who spend their entiretime teaching or demonstrating musical instruments on the fifth floor.-Unlike other employees in the store, the music teachers are paid a sal-ary computed on the number of lessons which they give.Althoughthey may receive a commission for whatever instruments they may sell,,they do not sell outside the store or on the selling floors.Whether ornot the music teachers are professional employees, they appear to havework interests separate and apart from those of the regular storeemployees, and we shall therefore exclude them from the unit.The persons whose status is in dispute direct the work of employeesin departments on the selling floors and in the office, as follows : Pi att,with two employees in the china and small appliances departments;.Jablon, with one employee in the large appliances department; Rosen-dall, with three employees in the records and sheet music departments;Osterland, with two employees in the camera, band instruments, andluggage departments; Brown and Binkley, with seven employees in the:radio service and television service departments; Bland, with two em-ployees in the furniture department; Marsh, with three employees in_the organ service department; and Capilki, with four employees in the-office.All of these persons participate in the work of the departments.in which they are located.The store manager refers to them as "man-agers" of their respective departments and so introduces them to cus-:tomers.As a group, they appear to have essentially similar duties andresponsibilities and the Employer admits their similarity of status s`Some of them have interviewed applicants for employment, arrangedwork schedules, directed and reprimanded employees, and effectivelyrecommended their hire and discharge.Although the Employer's;president testified that he alone had the power to delegate supervisory.powers, and that the store manager was the only other person author-ized by him to exercise such powers, he admitted that he visited thestore only once or twice a month and had never had the occasion to8The Employer's president admitted that these persons were"in about the same plane,.as to their lack of supervisory duties." GRINNELLBROTHERS401inquire into the actual practices at the store.9We find that Pratt,.Jablon, Rosendall, Osterland, Brown, Binkley, Bland, Marsh, andCapilki are supervisors, and we shall therefore exclude them from theunit herein found appropriate.We find that all employees at the Employer's Toledo store, includingoffice employees,salesemployees, television, radio, piano, and organservice employees, finishers, porters, the elevator operator, and themaid, but excluding music teachers, the manager, the assistant man-ager, and supervisors 10 within the meaning of the Act, constitute aunit appropriate for the purposes of collective bargaining within the:meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for the.purposes of collective bargaining with the Employer, an election by-secret ballot shall be conducted as early as possible, but not later than,30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor.Relations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were,employed during the payroll period immediately preceding'the date,of this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since,quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether or-not they desire to be represented, for purposes of collective bargaining,.by International Brotherhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers of America, Local #22, Distribution WarehouseTT_-.,..../ A MIT \ORDERIT Is HEREBY ORDERED that the petition in Case No. 8-RC-582be,.and the salve hereby is, dismissed.9 Testimony tending to support the supervisory status of the disputed persons was given,by other workers;the former did not testify at the hearing.The sole testimony tending-to refute the supervisory status of these persons was given by the Employer's president.10Excluded as supervisors are Pratt,Jablon,Rosendall,Osterland,Brown,Binkley,Bland,Marsh,and Capilki.11The compliance status of Local #22 has lapsed since the hearing in this matter. In,the event it fails to renew its compliance with Section 9 (f), (g), and(h) within 2 weeks%from the date of this Direction,the Regional Director is to advise the Board to thateffect.No election shall be conducted unless and until compliance has been renewed.